 

 

(CT COURT

sieeT LaaPe
RICT-Wi

UNITED STATES DISTRICT COURT

  

 

m0 ghASTERNDISTRICT OF WISCONSIN

 

 

UNITED STATES OF AMERICA
Plaintiff, 4 3 :
v. Case No. 19-CR
[18 U.S.C. §§ 922(g)(1), 924(a)(2)
ZACHARY J. GLENN, & 924(c)(1)(A)(H; 21 U.S.C. §§

841(a)(1) & 841(b)(1)(D)]
Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:
1. On or about November 30, 2017, in the State and Eastern District of Wisconsin,

ZACHARY J. GLENN,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.
2. The firearm is more fully described as a Canik55, model TP-9SF, 9mm pistol,
bearing serial number 17AT03500.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 1of7 Document 1

 
 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:

On or about November 30, 2017, in the State and Eastern District of Wisconsin,

ZACHARY J. GLENN
knowingly and intentionally possessed with intent to distribute a mixture and substance
containing marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D).

No

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 2of7 Document 1

 
 

 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about November 30, 2017, in the State and Eastern District of Wisconsin,
ZACHARY J. GLENN
knowingly possessed a firearm in furtherance of the drug trafficking offense charged in Count Two
of this Indictment, to wit: a Canik55, model TP-9SF, 9mm pistol, bearing serial number
17AT03500.

In violation of Title 18, United States Code, Section 924(c)(1)(A)@).

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 3of7 Document 1

 
 

 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:

1. On or about October 12, 2019, in the State and Eastern District of Wisconsin,

ZACHARY J. GLENN,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.
2. The firearm is more fully described as a Ruger, model SR-9, 9mm pistol, bearing
serial number 335-08610.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 4 of 7 Document 1

 
 

COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:

On or about October 12, 2019, in the State and Eastern District of Wisconsin,
ZACHARY J. GLENN
knowingly and intentionally possessed with intent to distribute a mixture and substance
containing marijuana, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(D).

Case 2:19-cr-00247-JPS Filed 12/17/19 Page5of7 Document 1

 
 

 

COUNT SIX
THE GRAND JURY FURTHER CHARGES THAT:
On or about October 12, 2019, in the State and Eastern District of Wisconsin,

ZACHARY J. GLENN
knowingly possessed a firearm in furtherance of the drug trafficking offense charged in Count Five
of this Indictment, to wit: a Ruger, model SR-9, 9mm pistol, bearing serial number 335-08610.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 6of7 Document 1

 

 
 

 

FORFEITURE NOTICE |
Upon conviction of the offense in violation of Title 18, United States Code, Section |
922(g)(1) set forth in Counts One and Four of this Indictment and/or the offense in violation of
Title 18, United States Code, Section 924(c) set forth in Counts Three and Six of this Indictment,
the defendant, Zachary J. Glenn, shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any and all

1. A Canik55, model TP-9SF, 9mm pistol, bearing serial number 17AT03500;

|
|
firearms and ammunition, involved in the offenses of conviction, including, but not limited to:

2. A Ruger, model SR-9, 9mm pistol, bearing serial number 335-08610.

A TRUE BILL:

   

FOREPERSON

4

Date; /47/ /-/7/

OW —

O~MATTHEW D. KRUBGER
United States Attorney

Case 2:19-cr-00247-JPS Filed 12/17/19 Page 7 of 7 Document 1
